Citation Nr: 0501479	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  02-17 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and appellant's son




ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had over three years six months active duty 
service ending in March 1972.  He died in November 2000.  The 
appellant is advancing her claim as the veteran's widow.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2002, a statement 
of the case was issued in October 2002, and a substantive 
appeal was received in November 2002.  The Board therefore 
has appellate jurisdiction.  See generally 38 U.S.C.A. § 7105 
(West 2002). 

The appellant testified at a Board hearing via 
videoconference in August 2004.


FINDINGS OF FACT

1.  The veteran died in November 2000; the death certificate 
lists the cause of death as myocardial infarction due to 
arteriosclerotic cardiovascular disease (ASCVD). 

2.  Myocardial infarction and arteriosclerotic cardiovascular 
disease were not manifested during the veteran's active duty 
service or for many years thereafter, nor were myocardial 
infarction and arteriosclerotic cardiovascular disease 
otherwise related to service.

3.  At the time of the veteran's death service connection had 
been established for residuals of a fragment wound in his 
right upper extremity, fragment wound in his right thigh, and 
chondromalacia of his right knee; service connection had not 
been established for any other disability nor was any other 
service connection claim pending.  

4.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service-
connected disability etiologically related to the cause of 
the veteran's death. 


CONCLUSIONS OF LAW

1.  The veteran's myocardial infarction due to 
arteriosclerotic cardiovascular disease was not incurred in 
or aggravated by the veteran's active duty service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004). 

2.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the April 2001 
RO letter, the December 2001 rating decision, and the October 
2002 statement of the case have collectively informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
April 2001 letter, the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board also notes that the April 2001 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the appellant needed to 
submit to establish entitlement and what the VA would do to 
assist her in April 2001, prior to the RO's decision to deny 
the claim in December 2001 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
some VA medical records, a 1982 request for benefit 
information from a VA Medical Center reporting an admission 
diagnosis of PTSD with suicide ideation, a death certificate, 
an autopsy report, an opinion from a clinical social worker, 
articles on posttraumatic stress disorder (PTSD), various lay 
statements, and various communications from the appellant as 
well as hearing testimony.  The record as it stands includes 
sufficient competent evidence to decide the claim.  The 
appellant requested assistance in obtaining VA hospital 
records in Spokane and Seattle, Washington, and records from 
a clinical social worker, Mr. Ken Drummy.  VA medical records 
from Spokane and Seattle during the requested periods are 
part of the record.  The RO sent Mr. Drummy two letters and 
received a response in the form of a letter but no medical 
records were received.  The appellant submitted numerous 
statements, numerous lay statements of others, and various 
articles on PTSD all after she received the RO letter 
advising her of her rights under VCAA and during the appeal.  
The submission of evidence indicates her understanding of her 
right to submit evidence after the initial decision.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant with 
the claims.



Criteria and Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  

For a service-connected disability to be considered the 
principal or primary cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause, 
or be etiologically related thereto.  38 C.F.R. § 3.312(b).  
In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as cardiovascular 
disease, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran died in November 2000.  The death certificate 
lists the cause of death as myocardial infarction due to 
arteriosclerotic cardiovascular disease (ASCVD).  The opinion 
of the forensic pathologist who conducted the autopsy agreed 
with the death certificate stating that the veteran's death 
was "attributed to severe atherosclerotic coronary vascular 
disease with thrombotic occlusion of left anterior descending 
coronary artery and recent anterior wall myocardial 
infarct."   

At the time of the veteran's death no claim for service 
connection was pending; however, the veteran was service 
connected for residuals of fragment wound of the right upper 
extremity, fragment wound of the right thigh, and 
chondromalacia of the right knee.  The veteran was not 
service connected for any other disability at the time of his 
death.   

Service medical records are negative for any myocardial 
infarction, arteriosclerotic cardiovascular disease, or 
atherosclerotic coronary vascular disease.  The veteran was 
discharged from active duty as a result of a medical board 
finding him not qualified for further military service due to 
residuals of combat wounds.  The veteran had lost functional 
use of his right hand which was his dominant hand due to the 
wound to his right upper extremity.  The January 1972 
examination prior to discharge noted his wounds and scars, 
that he had limitation of motion of the wrist, hand, and 
fingers, and that he had neuropathy of the median and ulnar 
nerves on the right extremity that was complete and severe.  
However, no defect or disability related to his 
cardiovascular system was noted.  In fact at the examination 
a chest X-ray revealed a normal chest and the examiner 
specifically found that the veteran's lungs and chest, heart, 
and vascular system were all normal.     

Post service medical records in the summer 1999 from VAMC in 
Spokane, Washington, indicated a right carotid bruit and 
probable PVD and the veteran was educated to stop smoking due 
to vascular condition.  The treatment records also indicated 
that his left thigh pressure is low reflecting left common 
iliac disease.  Post service medical records from a clinic in 
Puget Sound, Washington in January 2000 reflected treatment 
again for a carotid bruit as well as peripheral vascular 
disease both in his left carotid and likely in both his legs.  
The Puget Sound treatment record called for a follow up but 
there was no additional records in the file.  A carotid bruit 
is a systolic murmur heard in the neck but not at the aortic 
area.  See Stedman's Medical Dictionary, 253 (27th ed. 2000).  

At the August 2004 Board hearing, the appellant testified 
that the veteran had told her that he was hospitalized by VA 
sometime around 1980 for psychiatric problems.  This is 
consistent with a 1982 document in the claims file showing 
that the Seattle VA Medical Center requested information 
regarding the veteran's service-connection status in August 
1982 when it appears the veteran was hospitalized at that 
facility with an admission diagnosis of PTSD with suicide 
ideation.  Also in the file, is a letter from a Mr. Ken 
Drummy, a clinical social worker, who conducted psychotherapy 
on the veteran during the period of 1989 through 1991.  Mr. 
Drummy explained that the veteran had two presenting 
problems, chronic recurrent depression and symptoms 
consistent with post traumatic stress disorder (PTSD).  Mr. 
Drummy explained that the veteran had flashbacks, anger 
outbursts, and trouble with relationships that can be related 
to PTSD.  Based on the above, it appears that the veteran did 
in fact suffer from PTSD.  

In support of her argument that the PTSD played a role in the 
veteran's death, the appellant has submitted several 
statements from friends and relatives of the veteran, 
including her own statements.  These statements describe how 
the veteran was depressed, was paranoid, grew isolated, 
failed to take care of himself,  failed to bathe, was 
distrustful of doctors and the government, drank excessively, 
and seemed to still be living wartime events.  The appellant 
also submitted articles from ABC News, Doctor's Guide, and 
the journal of Medicine and Biology.  These articles 
discussed a link between psychological disorders, 
specifically PTSD, and heart disease.  The appellant contends 
that the veteran's mental state caused him to become isolated 
and sedentary and contributed to his death.
 
The Board acknowledges that the veteran appears to have been 
suffering from some psychiatric problems given the many 
psychiatric symptoms observed by family and friends and the 
opinion of the social worker.  However, there is no 
persuasive medical evidence in the file suggesting any 
relationship between the veteran's PTSD and his death.  The 
medical literature submitted and referred to by the appellant 
is general in nature and does not address the veteran's 
particular medical and/or psychiatric history.  There is no 
medical opinion of record based on review of the veteran's 
medical records which suggests that PTSD played any role in 
the veteran's death.  

The appellant also alleges that the veteran was experiencing 
a blood clot in his leg and that this blood clot contributed 
to his death.  At the August 2004 Board hearing the appellant 
mentioned that a nurse had indicated that blood clots 
contributed to the veteran's death.  The record was held open 
for a period of 60 days to allow the appellant to submit 
additional evidence from this nurse, but no evidence was 
obtained.  There is no evidence in the file that the 
veteran's residuals from his wounds were causing blood clots.  
There is no evidence that a leg blood clot contributed to 
veteran's death. 

The record clearly shows that myocardial infarction due to 
arteriosclerotic cardiovascular disease caused the veteran's 
death.  There is no evidence in the file of a relationship 
between this disease and the veteran's active service.  In 
fact, there is no evidence that veteran was diagnosed with 
this disease during his life.  The Board notes that the 
veteran was experiencing vascular problems just prior to his 
death, however, there is no evidence of a relationship 
between his vascular problems and service.  Even assuming 
that the vascular problems were related to his ASCVD, the 
first record of treatment for those problems was 25 years 
after service.  The appellant alleges that his problem in his 
legs were blood clots that contributed to his death but the 
findings on both the death certificate and autopsy were ASCVD 
and atherosclerotic coronary vascular disease respectively.  
There is no medical opinion relating any of the veteran's 
wounds to his death.      

The appellant clearly and forcefully expressed her personal 
belief on what contributed to her husband's death, but she is 
not a trained medical practitioner and is therefore not 
competent for purposes of rendering a medical opinion.  The 
Board also is not competent to render medical diagnoses and 
opinions and must rely on those furnished by medical 
personnel.  See generally Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In the present case, trained medical personnel 
have attributed the veteran's death to underlying 
cardiovascular disease, not to any residual of the service-
connected shell fragment wounds, nor to any PTSD.  
Consequently, the Board must deny the appellant's claim, as 
there is no medical evidence that a disability related to 
service caused or contributed to the veteran's death.  

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  




ORDER

The appeal is denied.


	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


